Citation Nr: 1142143	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic right shoulder disability, status post right rotator cuff repair.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1972 to October 1978 and from May 1981 to May 2006, and in the Army National Guard from May 1973 to September 1973, with periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, determined that the Veteran did not submit new and material evidence to reopen his previously denied claim for service connection for a chronic right shoulder disability, status post right rotator cuff repair.  The rating decision on appeal also denied the Veteran's claim for service connection for sleep apnea.  

In a June 2011 videoconference hearing between the RO and the Board, the Veteran, his spouse, and his representative appeared before the undersigned Veterans Law Judge to present evidence and oral testimony in support of his appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.   


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for a chronic right shoulder disability, status post right rotator cuff repair, in a final September 2006 rating decision.  

2.  Evidence received since the September 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a chronic right shoulder disability, status post right rotator cuff repair, is either duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.

3.  The clinical evidence demonstrates a secondary relationship between the Veteran's current diagnosis of chronic sleep apnea and his regular use of narcotic pain medication prescribed to treat pain associated with his service-connected intervertebral disc syndrome (IVDS) of his cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a chronic right shoulder disability, status post right rotator cuff repair, have not been met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  Chronic sleep apnea is proximately due to service-connected IVDS of the cervical spine.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic right shoulder disability, status post right rotator cuff repair.

With respect to the new and material evidence claim on appeal, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claim for service connection for a chronic right shoulder disability, status post right rotator cuff repair, which was received by VA in August 2008.  In response, VA sent to the Veteran a letter dated in September 2008, which provided notice of the elements of service connection and new and material evidence and the reasons for the prior final denial.  Thereafter, the application to reopen the right shoulder claim was adjudicated in a March 2009 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of September 2006 that denied the claim for service connection for a chronic right shoulder disability, status post right rotator cuff repair.  This evidence includes the Veteran's personal contentions, and his service treatment records, service personnel records, and line-of-duty determinations from active duty and duty in the Army National Guard.  Furthermore, all evidence dated since the prior final rating decision of September 2006 that the Veteran has identified as relevant to his application to reopen his right shoulder claim has been obtained and associated with his claims folder.  This includes the transcribed oral testimony of the Veteran and his witness at his June 2011 hearing, and Social Security Administration (SSA), VA, and private medical records dated 2006 - 2011.  Otherwise, VA has conducted attempts in good faith to obtain all other relevant evidence.  The Veteran has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the matter on appeal that VA has either not obtained or made an effort to obtain.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for a chronic right shoulder disability, status post right rotator cuff repair, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran filed his original claim for service connection for a chronic right shoulder disability, status post right rotator cuff repair, in May 2006.  Evidence submitted in support of his claim included his contention that he injured his right shoulder in 1995 and 1996, resulting in chronic disabling residuals, and his Army and Army National Guard medical and personnel records.  The clinical evidence indicates that the Veteran had a history of right shoulder injury with right acromioclavicular joint arthritis, right shoulder bursitis, and right rotator cuff tear, which was surgically repaired in 2000 by a private healthcare provider.  The evidence also included an April 1996 line-of-duty determination regarding a right shoulder straining injury sustained while lifting a "water buffalo" water tank trailer on INACDUTRA, which also noted a prior history of right shoulder straining injury in December 1995 while moving a howitzer artillery piece, and an April 2003 line-of-duty determination that concluded that the Veteran's acromioclavicular joint arthritis, right rotator cuff tear, and right shoulder bursitis were not incurred in the line of duty, were not due to the Veteran's own misconduct, had existed prior to service, and were not aggravated by military service.  According to the April 2003 determination, the Veteran had a 12 percent permanent disability for right shoulder rotator cuff tear, right acromioclavicular joint arthritis, and right shoulder bursitis, after receiving maximum medical improvement from a civilian worker's compensation injury.

The RO reviewed the foregoing evidence and denied the Veteran's claim for service connection for a chronic right shoulder disability, status post right rotator cuff repair, in a September 2006 rating decision.  (The Board notes at this juncture that the aforementioned rating decision incorrectly reported the date of the April 2003 line-of-duty determination as "March 2003," but has otherwise correctly reported the conclusions of this line-of-duty determination and predicated its denial on these conclusions.)  The claims file reflects that notice of this adverse determination was provided to the Veteran in correspondence dispatched in September 2006, along with notice of his appellate rights.  However, the file indicates that a timely appeal of this denial was not filed and the denial became final.

Almost two years later, in August 2008, the Veteran applied to reopen his previously denied claim for service connection for a chronic right shoulder disability, status post right rotator cuff repair.  Evidence submitted included his written statements and oral testimony alleging onset of a right shoulder injury in service with chronic disabling residuals, which have been previously considered on the merits.  The Veteran resubmitted the previously considered April 1996 line-of-duty determination regarding the right shoulder strain while lifting a water tank trailer and asserted that the decisionmakers who rendered the prior final rating decision of September 2006 misinterpreted this document.  In this regard, the determinations of the September 2006 decision are final, and the Veteran's assertions of misinterpreting the document do not qualify as new and material evidence as they do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

The Veteran has alleged that there was a third incident during service in which he sustained a right shoulder injury after accidentally falling off the back of a truck in June 2002.  However, a review of clinical records relating to this incident only demonstrate that he sustained an injury to his cervical spine and no treatment or diagnosis of a right shoulder injury is indicated.  Thusly, this is not new and material evidence.

The Veteran submitted two written statements dated in April 2009 and December 2009 from his private treating physician, Robert A. Dickey, M.D.  The April 2009 letter contains Dr. Dickey's statement that he found that the Veteran injured his right shoulder while in service in 1995 and 1996 and again while working in civil service in 1999, and opined "I believe that the [Veteran's] right shoulder is service connected in so far as he was injured in the service line of duty in 1995 and 1996[.]  The December 2009 letter contains Dr. Dickey's statement that "[the Veteran] has had service-connected injuries in 1995 and 1996 to his right shoulder for which he has documentation.  He subsequently re-injured this and required surgery while working as a civil servant, which in my opinion makes this [a] service-connected disability."

The Board has considered Dr. Dickey's statements, but finds these to be cumulative and redundant of previously considered evidence as a careful parsing of his words shows that he is not presenting a clinical nexus opinion per se, linking the Veteran's current right shoulder to service, but merely making a raw statement that as there are service treatment records showing a right shoulder injury in 1995 and 1996, the right shoulder is service connected without presenting any supportive rationale.  The service records showing a right shoulder injury in 1995 and 1996 have already been considered on the merits and ultimately rejected as evidence showing service onset of a chronic right shoulder disability in the prior final rating decision of September 2006, and Dr. Dickey's 2009 unsupported statements do not lend any additional probative value to these previously considered records.  As such, they do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim and therefore do not qualify as new and material evidence.   
 
Other medical evidence submitted, to the extent that it shows a current chronic right shoulder disability, does not present any objective nexus opinion linking it to the Veteran's service.  The records also reflect that the Veteran did not ever receive any formal medical training, such that his statements alleging a link between his right shoulder disability and service could be accorded any probative weight.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): Persons without medical training do not have the expertise to comment upon medical observations or make medical diagnoses; their statements regarding matters of diagnosis and medical etiology are thus entitled to no probative weight.]

The Board finds that the evidence submitted by the Veteran since the time of the prior final rating decision of September 2006, which denied service connection for a chronic right shoulder disability, status post right rotator cuff repair, is not new and material to this claim as it is cumulative and redundant of prior records and statements that had been considered in the prior final rating decision.  The clinical evidence submitted also contains no objective opinion definitively linking his current right shoulder disability to service, such that it relates to an unestablished fact necessary to substantiate this claim.  Therefore, the evidence submitted does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).

In view of the foregoing discussion, the Board concludes that the clinical records showing a current right shoulder disability with no objective or clinically supported service nexus opinion and the written and oral assertions of the Veteran and his witness are cumulative and redundant of the evidence of record at the time of the final denial of his claim for service connection for a chronic right shoulder disability, status post right rotator cuff repair, in September 2006, and do not raise the possibility of substantiating this claim.  Therefore, the evidence is not new and material and the petition to reopen the Veteran's right shoulder claim is denied.  See 38 C.F.R. § 3.156(a) (2011).  The preponderance of the evidence is against the claim.  38 C.F.R. § 3.102 (2011).

(b.)  Entitlement to service connection for sleep apnea.

As will be further discussed below, the Veteran's claim of entitlement to service connection for sleep apnea is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning this particular matter on appeal.  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  In this regard, the Board notes that the Veteran is presently service connected for, among other disabilities, IVDS of the cervical spine.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

As previously stated, the Veteran is service connected for IVDS of his cervical spine, which was due to an injury incurred in the line of duty in June 2002 during National Guard service.  The record reflects that he underwent surgery for cervical fusion to treat his disability in 2003.  He currently receives ongoing clinical treatment for a diagnosis of chronic sleep apnea.  The Veteran contends that his sleep apnea is caused by narcotic pain medication prescribed to him to treat chronic pain associated with his service-connected cervical spine disability.  The Veteran was examined by VA in August 2009.  The examiner noted that the Veteran had been prescribed oxycontin for cervical pain prior to his 2003 cervical spine surgery and presented the following opinion:

The veteran may well have experienced respiratory depression secondary to high dosage of opioid medications he was receiving prior to the cervical surgery.  However, there is a lack of medical literature to support an etiological relationship between obstructive sleep apnea and cervical spine injury.  Therefore, in this examiner's opinion, it is less likely than not that the sleep apnea is due to the cervical disability.

The Board finds that the above opinion seems to have only considered the possible link between sleep apnea and the narcotic medication prescribed to the Veteran prior to his 2003 cervical surgery or between sleep apnea and cervical spine injury, but does not address whether the narcotic medication prescribed to him after surgery caused him to develop sleep apnea or whether pain medication usage caused the sleep apnea.  The medical records show that since the 2003 surgery to the present time, the Veteran has been regularly prescribed Lortab (an opioid-type narcotic in the hydrocodone class of medications) for his cervical spine pain, which he takes orally four times per day.  In support of his claim, the Veteran has submitted a medical article dated in September 2007, which presented a clinical study indicating a positive correlation between regular prescribed use of opioid-based pain medication for chronic pain patients and the development of sleep apnea.  The Veteran has also submitted two statements from his private treating physician, Robert A. Dickey, M.D., dated in April 2009 and December 2009, presenting the following opinions:

It is my opinion there is a possible relationship between the [Veteran's] sleep apnea and his cervical injury which is service connected.

I believe that the [Veteran] develop[ed]. . . sleep apnea as a consequence of. . pain medications.

See April 2009 opinion of Dr. Dickey.

[The Veteran] has developed sleep apnea as a consequence of chronic pain management for his neck, which is service-connected[.]  He has central and obstructive type sleep apnea that is significantly aggravated by his required medications.

See December 2009 opinion of Dr. Dickey.

While there is a paucity of supportive medical rationale in the aforementioned opinions, Dr. Dickey is nevertheless qualified as a physician to present such clinical conclusions and his familiarity with the Veteran's case as his treating physician accords him a respectable measure of probative weight.  His positive nexus opinion drawing a secondary relationship between the Veteran's chronic sleep apnea and his regular and sustained use of narcotic pain medication over the course of several years is further bolstered by the September 2007 medical articles submitted, which cite the findings of clinical trials supporting the existence of such a link.  Therefore, as the evidence pertinent to the case is in a state of relative equipoise regarding the merits of the claim, the Board will resolve any doubt in the Veteran's favor and allow his appeal on this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for chronic sleep apnea as secondary to service connected IVDS of the cervical spine is therefore granted.

ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for a chronic right shoulder disability, status post right rotator cuff repair, is denied.

Secondary service connection for chronic sleep apnea is granted.


______________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


